Exhibit 10.3

FORM OF SUPPLEMENTAL DIRECTOR RETIREMENT AGREEMENTS BETWEEN NEWPORT

FEDERAL SAVINGS BANK AND PETER W. RECTOR, WILLIAM R. HARVEY, DONALD N. KAULL,

ROBERT S. LAZAR, MICHAEL S. PINTO, MICHAEL J. HAYES, BARBARA SACCUCCI RADEBACH,

ALICIA S. QUIRK, PETER T. CROWLEY, JOHN N. CONTI, ARTHUR H. LATHROP, ARTHUR H.

MACAULEY AND KATHLEEN A. NEALON

On March 31, 2007, Newport Federal Savings Bank entered into supplemental
director retirement agreements with Messrs. Rector, Harvey, Kaull, Lazar, Pinto,
Hayes, Crowley, Conti, Lathrop, Macauley and Ms. Saccucci Radebach, Ms. Quirk,
and Ms. Nealon that are substantially identical to the attached Form of
Supplemental Director Retirement Agreement, except that the supplemental annual
pension benefit under Section 1 of the agreement with Messrs. Rector and Harvey
would be $7,500 and $7,000, respectively, and for all other directors listed
would be $4,800. In addition, the agreements with Ms. Nealon and Messrs. Conti,
Lathrop and Macauley do not state that the agreement replaces in its entirety
the Supplemental Director Retirement Agreement dated June 30, 2003, as no such
agreements exist with these directors.

This replaces in its entirety the Supplemental Director Retirement Agreement
dated June 20, 2003.

SUPPLEMENTAL DIRECTOR RETIREMENT AGREEMENT

THIS AGREEMENT, made and entered into this 31st day of March, 2007 (hereinafter
the “Effective Date”), by Newport Federal Savings Bank, (hereinafter referred to
as the “Bank”), a bank organized and existing under the laws of Rhode Island,
and _______________ (hereinafter referred to as the “Director”).

WHEREAS, the Director has performed his/her duties as a director of the Bank in
an efficient and capable manner; and

WHEREAS, the Bank is desirous of retaining the services of the Director and
rewarding him/her for his/her performance and his/her career with the Bank; and

WHEREAS, to retain the services of the Director and to reward him/her for
his/her performance and career with the Bank, the Board of Directors has agreed
to provide the Director with a supplemental retirement benefit as described in
this Agreement.

NOW, THEREFORE, for the value received and in consideration of the mutual
covenants contained herein, the parties agree as follows:

 

1. Normal Retirement Supplemental Pension

Upon the Director’s retirement on or after attaining age seventy (72) (hereafter
“Normal Retirement Age”), the Bank shall pay the Director a supplemental annual
pension benefit equal to $_______ payable in equal monthly installments,
commencing with the first month after the Director’s retirement, and continuing
for a period of ten (10) years.



--------------------------------------------------------------------------------

2. Early Retirement or Termination

If the Director retires after attaining the age of 67 or his/her service with
the Bank is otherwise terminated without cause prior to attaining Normal
Retirement Age, and the Director has completed at least ten (10) years of
service, then the Bank will pay the Director a supplemental annual pension
payable in equal monthly installments, commencing with the first month after
such early retirement or termination of service, and continuing for 10 years, in
an amount as indicated on the following schedule:

 

Age at Early Retirement
or Termination

   % of Normal
Retirement Pension

Less than 67

     0%

67

   50%

68

   60%

69

   70%

70

   80%

71

   90%

 

3. Death or Disability

 

  a. Upon the death of the Director while still actively performing the duties
of a Director, the Director’s designated beneficiary shall receive an annual
survivor benefit equal to the benefits as outlined in Sections 1 and 2, payable
in equal monthly installments, commencing with the first month after such death,
and continuing for a period of ten (10) years.

 

  b. Upon the death of the Director while receiving any supplemental pension
benefit payments as provided in this Agreement, the Director’s designated
beneficiary shall receive the remaining equal monthly payments which would have
been due the Director.

 

  c. If the Director ceases to perform duties as a Director because of permanent
disability, the Director will be treated as actively performing duties as a
Director, for purposes of this Agreement, while such disability continues. In
such event, payments hereunder will commence upon the Director’s attainment of
Normal Retirement Age in accordance with Section 1 of this Agreement, or as
described under Section 2 of the Agreement. The Director will be considered
permanently disabled when the Director is no longer capable of performing the
material aspects of his or her duties for the Bank as a result of physical
and/or mental impairment. The Director shall be considered to be no longer
permanently disabled at such time as he or she returns to work to perform duties
as a Director.

In the event there is a disagreement as to whether the Director is permanently
disabled, the Bank and the Director (or his or her physical representative) each
shall select a physician. If the physicians are in disagreement, they shall
select a third physician. A majority opinion of the three physicians as to
disability shall be binding on all of the parties hereto.

 

  d.

If the Director shall have failed to make an effective designation of
beneficiary in writing, or if the individual or individuals so designated shall
die prior to receiving all payments required to be made to them hereunder and
there is no designated alternate beneficiary, then in such event the remaining
payments shall be made first to the Director’s surviving spouse, second the
Director’s



--------------------------------------------------------------------------------

 

surviving children, equally per stirpes if there is no surviving spouse, and
finally to the estate of the Director if there are neither a surviving spouse
nor surviving children. The Director shall have the right at all times to revoke
or change his/her beneficiary designation by completing a new designation in
writing.

 

4. Assignment

Except as otherwise provided herein, it is understood that neither the Director,
nor any person designated by him/her pursuant to this Agreement, shall have any
right to commute, sell, assign, transfer or otherwise convey the right to
receive payments to be made hereunder, which payments and the right thereto are
expressly declared to be non-assignable and non-transferable. If such assignment
or transfer is attempted, the Bank may disregard it and continue to discharge
its obligations hereunder as though such assignment or transfer were not
attempted.

 

5. Independent Arrangement

The benefits payable under this Agreement shall be independent of, and in
addition to, any other agreement which may exist from time to time between the
parties hereto, or any other compensation payable by the Bank to the Director.
This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provisions hereof restrict the right
of the Bank to discharge the Director or restrict the right of the Director to
terminate his/her service.

 

6. Non-Trust or Fiduciary Obligation

The rights of the Director under this Agreement (including the right to payment
from the Bank) and of any beneficiary of the Director or of any other person who
may acquire such rights shall be solely those of an unsecured creditor of the
Bank. The Bank’s obligation to pay the supplemental pension provided for under
this Agreement is an unfunded promise by the Bank.

The Bank may, but need not, set aside or invest funds, to meet its liability
under this Agreement. Title to and beneficiary ownership of any assets, whether
cash, investments, life insurance, or otherwise, which the Bank may purchase or
designate to pay the benefits described hereunder shall at all times remain in
the Bank, and the Director shall have no property interest whatsoever in any of
these assets or any other assets of the Bank.

Any insurance policy on the life of the Director or any other asset acquired by
the Bank in connection with the obligations assumed by it hereunder shall not be
deemed to be held under any trust for the benefit of the Director or his/her
beneficiaries or to be security for the performance of the obligations of the
Bank, but shall be, and remain, a general, unpledged, unrestricted asset of the
Bank.

Nothing contained in the Agreement and no action taken pursuant to the
provisions of the Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Bank and the Director or
his/her beneficiaries. Any funds which may be invested under this Agreement
shall continue for all purposes to be a part of the general funds of the Bank,
and no person, other than the Bank, shall, by virtue of the provisions of this
Agreement, have any interest in such funds.

 

7. Change in Control

 

  a. If the Director’s service with the Bank is involuntarily terminated within
two years after a change in control of the Bank, payment hereunder will commence
immediately in monthly amounts equal to the amount which would have been payable
as if Director were performing duties as a Director until Normal Retirement Age.

 

  b.

Change in control shall be deemed to have occurred at such time as (1) the Bank
is converted from a mutual savings bank to an entity which issues stock and is
owned by its shareholders, (2) individuals who, as of the beginning of any
twenty-four (24) month period, constitute Board of Directors (“Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors, provided that any individual becoming a Director subsequent to the
beginning of such period whose election or nomination for election



--------------------------------------------------------------------------------

 

was approved by a vote of at least a majority of the Directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, (3) a merger, consolidation, acquisition or other
corporate transaction occurs that has the effect of transferring a controlling
influence over management of the Bank to a natural person, corporate or other
business entity other than its current management or Directors, or (4) a
completed liquidation or dissolution of the Bank or sale or other disposition of
all or substantially all of the assets of the Bank is consummated, other than to
individuals or entities who were the beneficial owners of the Bank immediately
prior to such sale or disposition.

 

8. Arbitration

Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, or any failure to agree where agreement of the parties is
necessary pursuant hereto, including the determination of the scope of this
agreement to arbitrate, shall be resolved by the following procedures:

 

  (a) The parties agree to submit any dispute to final and binding arbitration
administered by the American Arbitration Association (the “AAA”), pursuant to
the Commercial Arbitration Rules of the AAA as in effect at the time of
submission. The arbitration shall be held in Providence, Rhode Island before a
single neutral, independent, and impartial arbitrator (the “Arbitrator”).

 

  (b) Unless the parties have agreed upon the selection of the Arbitrator before
then, the AAA shall appoint the Arbitrator within thirty (30) days after the
submission to AAA for binding arbitration. The arbitration hearings shall
commence within fifteen (15) days after the selection of the Arbitrator. Each
party shall be limited to two pre-hearing depositions each lasting no longer
than two (2) hours. The parties shall exchange documents to be used at the
hearing no later than ten (10) days prior to the hearing date. Each party shall
have no longer than three (3) hours to present its position, and the entire
proceedings before the Arbitrator shall be on no more than two (2) hearing days
within a two week period. The award shall be made no more than ten (10) days
following the close of the proceeding. The Arbitrator’s award shall not include
consequential, exemplary, or punitive damages. The Arbitrator’s award shall be a
final and binding determination of the dispute and shall be fully enforceable in
any court of competent jurisdiction. Except in a proceeding to enforce the
results of the arbitration, neither party nor the Arbitrator may disclose the
existence, content, or results of any arbitration hereunder without the prior
written consent of both parties.

 

9. Taxes

 

  a) The Bank shall have the right to deduct from all amounts to be paid by the
Bank to the Director under the

Agreement any taxes required by law to be withheld.

 

  b) The Director should consult his/her own legal and tax advisors concerning
personal tax consequences of being eligible for, and receiving benefit payments
under, the Agreement.

 

10. IRS Section 409A

The Bank intends in good faith that this plan comply with Internal Revenue Code
Section 409A. To the extent any provision of this plan is deemed inconsistent
with that section, said provision is hereby expunged and the plan shall be
deemed amended to comply with said law and the Bank shall take such steps as to
amend the plan so that it complies in form with Section 409A.

 

11. Miscellaneous Provisions

 

  a) This Agreement shall be binding upon and inure to the benefit of any
successor of the Bank and any such successor shall be deemed substituted for the
Bank under the terms of this Agreement.

 

  b) This instrument contains the entire Agreement of the parties. It may be
amended only by a writing signed by both of the parties hereto.



--------------------------------------------------------------------------------

  c) This Agreement shall be governed and construed in accordance with the law
of the State of Rhode Island.

 

  d) The benefits provided by the Bank to the Director pursuant to this
Agreement are in the nature of a fringe benefit and shall in no event be
construed to affect or limit the Director’s current or prospective salary
increases, cash bonuses or profit-sharing distributions or credits or his right
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other compensation or fringe benefit plan.

 

  e) The Plan Administrator shall be the Chairman of the Board or his/her
designee. In the event a dispute arises over benefits payable under this
Agreement and benefits are not paid to the Employee (or to his estate in the
case of the Employee’s death) and such claimants feel they are entitled to
receive such benefits, then a written claim must be made to the Plan
Administrator within sixty (60) days from the date payments are refused. The
Plan Administrator shall review the written claim and if the claim is denied, in
whole or in part, it shall provide in writing within sixty (60) days of receipt
of such claim its specific reasons for such denial, reference to the provisions
of the Agreement upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if a further review of
the claim denial is desired. A claim shall be deemed to have been denied if the
Plan Administrator fails to take any action within the aforesaid sixty-day
period.

If claimants desire a second review they shall notify the Plan Administrator in
writing within ninety (90) days of the first claim denial. Claimants may review
this Agreement or any documents relating thereto and submit any written issues
and comments they may feel appropriate. In its sole discretion, the Plan
Administrator shall then review the second claim and provide a written decision
within sixty (60) days of receipt of such claim. This decision shall likewise
state the specific reasons for the decision and shall include reference to
specific provisions of this Agreement upon which the decision is based.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the
Bank by it duly authorized representative, on the day and year first above
written.

 

    Director     [Authorized Representative]



--------------------------------------------------------------------------------

BENEFICIARY STATEMENT

I,                                      hereby name as a beneficiary under the
Supplemental Director Retirement Agreement dated _____________, 2007 as follows:

 

Primary:        /        Name     Relationship   Secondary:        /        Name
    Relationship

 

Signed:      Dated:     